

EXHIBIT 10.3
 
Form of June 2011 Performance Restricted Stock Unit Award Agreement


INTERNATIONAL RECTIFIER CORPORATION
 
2000 INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT 
 
Participant Name:
         
Number of Stock Units:
    (1)      
Vesting Schedule:
   
See vesting set forth in Exhibit A attached hereto(1)
     
Award Date:
    June 23, 2011

 
(1) All share and unit numbers are subject to adjustment under the terms of the
Plan.  The Stock Units are subject to acceleration and termination prior to
vesting as provided herein.
 
THIS AGREEMENT is among INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Corporation”), and the employee named above (the
“Participant”), an employee of the Corporation or one of its subsidiaries, and
is delivered under the International Rectifier Corporation 2000 Incentive Plan
(Amended and Restated as of November 22, 2004) (the “Plan”).
 
WITNESSETH
 
WHEREAS, the Compensation Committee of the Board of Directors has approved, and
the Corporation has granted, effective as of the Award Date, to the Participant
a restricted stock unit award under the Plan (the “Stock Unit Award” or
“Award”), upon the terms and conditions set forth herein and in the Plan.
 
NOW THEREFORE, in consideration of services rendered by the Participant and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:
 
1.       Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.  For purposes
of this Agreement, a “Stock Unit” means a non-voting unit of measurement which
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
Common Stock of the Corporation.
 
2.       Grant.  Subject to the terms of this Agreement and the Plan, the
Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units set forth above.  The Corporation acknowledges
that the consideration for the shares payable with respect to the Stock Units on
the terms set forth in this Agreement shall be the services rendered to the
Company by the Participant prior to the applicable vesting date, the fair value
of which is not less than the par value per share of the Corporation's Common
Stock. 
 
3.       Vesting.  The Stock Units subject to the Award shall become vested as
set forth in Exhibit A attached hereto and incorporated herein by reference,
subject to earlier termination or acceleration and subject to adjustment as
provided herein.
 
4.       Continuance of Employment Required.  Except as otherwise provided
herein, the vesting schedule applicable to the Stock Units requires continued
service through the “Vesting Date” set forth in Exhibit A attached hereto as a
condition to the vesting of the award and the rights and benefits under this
Agreement.  Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or service.


5.       Limitations on Rights Associated with Units.  The Participant shall
have no rights as a stockholder of the Corporation, no dividend rights and no
voting rights with respect to the Stock Units or any shares of Common Stock
issuable in respect of such Stock Units, until shares of Common Stock are
actually issued to and held of record by the Participant.  No adjustments will
be made for dividends or other rights of a holder for which the record date is
prior to the date of issuance of the stock certificate evidencing the shares.
 
6.       Restrictions on Transfer.  Prior to the time the Stock Units are vested
and paid, neither the Stock Units comprising the Award nor any other rights of
the Participant under this Agreement or the Plan may be transferred, except as
expressly provided in Section 1.9 of the Plan.  No specific exception to the
general transfer prohibitions set forth in Section 1.9 of the Plan has been
authorized by the Committee.
 
7.       Timing and Manner of Payment with Respect to Stock Units.  Stock Units
subject to this Agreement will be paid in an equivalent number of shares of
Common Stock within 60 days after the vesting of such Stock Units in accordance
with the terms hereof, subject to adjustment as contemplated by Section 9.  The
Participant or other person entitled under the Plan to receive the shares shall
deliver to the Corporation any representations or other documents or assurances
required pursuant to Section 5.4 of the Plan.
 
8.       Effect of Termination of Employment or Change in Control.
 
(a)       Forfeiture after Certain Events.  In the event the Participant ceases
to be employed by the Corporation or one of its Subsidiaries prior to the
Vesting Date, the Participant's Stock Units shall be extinguished to the extent
such Stock Units have not become vested prior to such termination of employment,
and regardless of the reason for such termination of employment, whether with or
without cause, voluntarily or involuntarily; provided, however, that if the
Participant incurs a permanent and total disability or dies while employed by
the Corporation or a Subsidiary prior to the Vesting Date, then the Stock Units
subject to the Award shall remain outstanding and shall be eligible to become
vested on a prorated basis such that the number of such Stock Units that shall
become vested as of the Vesting Date shall equal (i) the number of such Stock
Units that would have vested as of the Vesting Date as set forth in Exhibit A
attached hereto (or, if applicable,  in connection with a Change in Control as
provided in Section 8(c)), multiplied by (ii) a fraction, the numerator of which
shall be the number of days during the period commencing on the Award Date and
ending on the Vesting Date (the “Performance Period”) that the Participant was
employed by the Corporation or one of its Subsidiaries, and the denominator of
which shall be the number of days in the Performance Period.  If the Participant
is employed by an entity that is a Subsidiary and such entity ceases to be a
Subsidiary, such event shall be deemed to be a termination of employment of the
Participant unless the Participant otherwise continues following such event to
be employed by the Corporation or another Subsidiary that continues as such
following the event.  Absence from work caused by military service, authorized
sick leave or other leave approved in writing by the Committee shall not be
considered a termination of employment by the Corporation or a Subsidiary for
purposes of this Section 8.
 
(b)       Termination of Stock Units.  If any Stock Units are extinguished
hereunder, such unvested, extinguished Stock Units, without payment of any
consideration by the Corporation or any Subsidiary, shall automatically
terminate and be cancelled without any other action by the Participant, or the
Participant's beneficiary, as the case may be.
 
(c)       Possible Acceleration Upon Change in Control.  Notwithstanding
anything contained in Section 5.2.2 of the Plan to the contrary, in connection
with a Change in Control (as defined below) the effective date of such Change in
Control shall be considered the “Vesting Date” for purposes of determining
whether any portion of the then outstanding and unvested Stock Units subject to
the Award will become vested pursuant to the vesting schedule and terms set
forth in Exhibit A attached hereto.  In such event, the Participant shall, if
the Participant is employed by the Corporation or one of its Subsidiaries
immediately prior to the Change in Control, be entitled upon (or, as may be
necessary to give effect to the acceleration, immediately prior to) the Change
in Control to vesting of the number of Stock Units subject to the Award equal to
the number of Stock Units that would have vested in accordance with the terms
hereof using the performance metrics set forth in Exhibit A attached hereto and
assuming that the price paid per share of Common Stock pursuant to the terms of
the Change in Control (or, if there is no such price, the Fair Market Value of a
share of Common Stock on the date of the Change in Control) is equal to the
“Final Average Share Price” (as defined in Exhibit A attached hereto) for
purposes of the vesting schedule and terms set forth in Exhibit A attached
hereto and any remaining unvested portion of the Award shall terminate as of the
Change in Control.  For purposes of this Agreement, “Change in Control” means
any of the following:  (a) approval by the stockholders of the Corporation of
the dissolution or liquidation of the Corporation; (b) approval by the
stockholders of the Corporation of an agreement to merge or consolidate, or
otherwise reorganize, with or into one or more entities that are not
majority-owned subsidiaries of the Corporation, as a result of which 50% or less
of the outstanding voting securities of the surviving or resulting entity are,
or are to be, owned by former stockholders of the Corporation; (c) approval by
the stockholders of the Corporation of the sale or transfer of substantially all
of the Corporation's business and/or assets to a person or entity that is not a
Subsidiary of the Corporation; or (d) the occurrence of any of the following:
(i) any “person,” alone or together with all “affiliates” and “associates” of
such person, without the prior approval of the Board, becomes the “beneficial
owner” of more than 50% of the outstanding voting securities of the Corporation
(the terms “person,” “affiliates,” “associates” and “beneficial owner” are used
as such terms are used in the Securities Exchange Act of 1934 and the General
Rules and Regulations thereunder); provided, however, that “Change in Control”
shall not be deemed to have occurred if such “person” is the Corporation, any
Subsidiary or any employee benefit plan or employee stock plan of the
Corporation or of any Subsidiary, or any trust or other entity organized,
established or holding shares of such voting securities by, for, or pursuant to
the terms of any such plan; or (ii) individuals who at the beginning of any
period of two consecutive calendar years constitute a majority of the Board
cease for any reason, during such period, to constitute at least a majority
thereof, unless the election, or the nomination for election by the
Corporation's stockholders, of each new Board member was approved by a vote of
at least two-thirds of the Board members then still in office who were Board
members at the beginning of such period.
 
9.       Adjustments in Case of Changes in Common Stock.  The Committee may
adjust the number of Stock Units subject to this Agreement as provided under
Section 5.2 of the Plan.  Upon the occurrence of an Event (as defined below),
the Committee shall make adjustments as it deems appropriate in the number and
kind of securities or other consideration that may become payable with respect
to the Award.  If any adjustment shall be made under Section 5.2 of the Plan or
an Event shall occur and the Stock Unit Award has not been fully vested and paid
upon such Event or prior thereto, the Stock Unit Award may become payable in
securities or other consideration (the “Restricted Property”) rather than in the
Common Stock otherwise payable in respect of the Stock Unit Award.  Such
Restricted Property shall become payable at the times and in such proportions
set forth in Section 7 above or such earlier time as the Committee may authorize
pursuant to Section 10 below.  Notwithstanding the foregoing, to the extent that
the Restricted Property includes any cash, the commitment hereunder shall become
an unsecured promise to pay an amount equal to such cash (with earnings
attributable thereto as if such amount had been invested, pursuant to policies
established by the Committee, in interest bearing, FDIC insured (subject to
applicable insurance limits) deposits of a depository institution selected by
the Committee) at such times and in such proportions as the Stock Unit Award
becomes payable in accordance with Section 7 above.  Notwithstanding the
foregoing, the Stock Unit Award and any Common Stock or other securities or
property payable in respect of the Stock Unit Award shall continue to be subject
to proportionate and equitable adjustments (if any) under Section 5.2 of the
Plan consistent with the effect of such events on stockholders generally, as the
Committee determines to be necessary or appropriate, and in the number, kind
and/or character of shares of Common Stock or other securities, property and/or
rights payable in respect of Stock Units granted under the Plan.  All rights of
the Participant hereunder are subject to those adjustments.  For purposes of
this Agreement, “Event” means a liquidation, dissolution, Change in Control,
merger, consolidation, or other combination or reorganization, or a
recapitalization, reclassification, extraordinary dividend or other distribution
(including a split up or a spin off of the Corporation or any significant
Subsidiary), or a sale or other distribution of substantially all the assets of
the Corporation as an entirety.
 
10.     Possible Early Settlement of Award.  The Committee retains the right to
accelerate the vesting of the outstanding and previously unvested Stock Units
subject to the Award in connection with an Event, or the termination of the
Participant's employment with the Corporation or one of its Subsidiaries.  This
Section 10 is not intended to prevent vesting of the Award pursuant to
Section 8(c) above or an adjustment to the Award as provided in the Plan or
Section 9 above.
 
11.     Tax Withholding.  Upon the distribution of shares of Common Stock in
respect of the Stock Units, the entity within the Company last employing the
Participant shall have the right at its option to (a) require the Participant
(or the Participant's beneficiary, as the case may be) to pay or provide for
payment in cash of the amount of any taxes which the Company may be required to
withhold with respect to such payment or distribution or (b) deduct from any
amount payable to the Participant the amount of any taxes which the Company may
be required to withhold with respect to such payment or distribution.  In any
case where a tax is required to be withheld in connection with the delivery of
shares of Common Stock under this Agreement, the Committee may (or may delegate
the right to the Company to), but is not required to, reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
shares valued at their then Fair Market Value, to satisfy such withholding
obligation.
 
12.     Notices.  Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office located
at 101 N. Sepulveda Boulevard, El Segundo, California 90245, to the attention of
the Secretary and to the Participant at the address given beneath the
Participant's signature hereto, or at such other address as either party may
hereafter designate in writing to the other.
  
13.     Plan and Program.  The Award and all rights of the Participant with
respect thereto are subject to, and the Participant agrees to be bound by, all
of the terms and conditions of the provisions of the Plan, incorporated herein
by reference, to the extent such provisions are applicable to Awards granted to
employees.  The Participant acknowledges receipt of a copy of the Plan, which is
made a part hereof by this reference, and agrees to be bound by the terms
thereof.  Unless otherwise expressly provided in other Sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Committee so conferred by appropriate action of
the Committee under the Plan after the date hereof.  If there is any conflict or
inconsistency between the terms and conditions of this Agreement and of the
Plan, the terms and conditions of the Plan shall govern. The Stock Units are
subject to the terms of the Corporation’s recoupment or similar policy as it may
be in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of the Stock Units or any Common Stock or other cash or property received with
respect to the Stock Units or the Common Stock issued with respect thereto.
 
14.     No Service Commitment by Company.  Nothing contained in this Agreement
or the Plan constitutes an employment commitment by the Corporation or any of
its Subsidiaries, affects the Participant's status as an employee at-will who is
subject to termination without cause, confers upon the Participant any right to
remain employed by the Corporation or any Subsidiary, interferes in any way with
the right of the Corporation or any Subsidiary at any time to terminate such
employment, or affects the right of the Corporation or any Subsidiary to
increase or decrease the Participant's other compensation.
 
15.     Limitation on Participant's Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  The Plan, in and of
itself, has no assets.  The Participant shall have only the rights of a general
unsecured creditor of the Corporation (or applicable Subsidiary) with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock (subject to
adjustments) as a general unsecured creditor with respect to Stock Units, as and
when payable hereunder.


     16.                      Electronic Signature or Acknowledgement. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original as against any party whose signature appears thereon, and all
of which together shall constitute one and the same instrument.  The provision
of photographic or facsimile copies, or electronic signature, confirmation or
acknowledgement of or by a party, shall constitute an effective original
signature of a party for all purposes under this Agreement, and may be used with
the same effect as manually signed originals of this Agreement for any purpose.
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant's execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.
 
 
INTERNATIONAL RECTIFIER
 
PARTICIPANT
     
CORPORATION, a Delaware corporation
               
By:
                 
Signature
     
Print Name:
                 
Address
     
Its:
                 
City, State, Zip Code



 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
PERFORMANCE GOAL - VESTING
 
Subject to the terms of the Plan and this Agreement, up to one hundred percent
(100%) of the total number of Stock Units subject to the Award are eligible to
become vested on the last day of the Corporation’s fiscal year that ends in June
2014 (the “Vesting Date”) based on the extent to which the Corporation’s “Final
Average Share Price” (as defined below) exceeds the Fair Market Value (as
determined under the Plan) of a share of Common Stock on the Award Date (the
“Base Price”).


If the Final Average Share Price is equal to or greater than one hundred and
thirty three percent (133%) of the Base Price, one hundred percent (100%) of the
total number of Stock Units subject to the Award shall vest on the Vesting
Date.  If the Final Average Share Price is less than one hundred and thirty
three percent (133%) of the Base Price, the total number of Stock Units subject
to the Award (if any) that vest on the Vesting Date will be reduced (but not
below zero) proportionately by three percent (3%) for each whole percentage
point by which the percentage appreciation of the Final Average Share Price over
the Base Price is less than thirty three percent (33%).  Any fractional Stock
Unit will be rounded down to the next whole Stock Unit.


For example:  If the Final Average Share Price is 127.5% of the Base Price,
eighty three and one-half percent (83.5%) of the total number of Stock Units
subject to the Award shall vest on the Vesting Date.


For purposes of this Agreement, “Final Average Share Price” means the unweighted
average of the daily closing prices of the Common Stock on the New York Stock
Exchange for all trading days in the Corporation’s fiscal year ending in June
2014; provided, however, that in determining the Final Average Share Price, the
Committee shall add back any ordinary or extraordinary cash dividends (without
interest) paid by the Corporation on the Common Stock during the Corporation’s
fiscal year ending in June 2014.


Whether and the extent to which the Performance Goal has been achieved will be
determined by the Committee (or, to the extent consistent with Section 162(m) of
the Code, its delegate) within 60 days after the Vesting Date, and no vesting
shall be deemed to have occurred absent such a determination by the Committee
(or such a delegate as the case may be).  Notwithstanding anything contained
herein to the contrary, any Stock Units subject to the Award that do not become
vested as of the Vesting Date shall automatically terminate and be forfeited as
of the Vesting Date (after giving effect to the Committee’s determination as to
vesting within the 60-day period following the Vesting Date).
The performance goal and metrics set forth above shall be proportionally
adjusted by the Committee as may be necessary to mitigate the unbudgeted impact
of material, unusual or nonrecurring gains and losses, and to make equitable
adjustments for other extraordinary events not foreseen at the time the goal and
metrics were established, as well as any stock splits, reverse stock splits and
stock dividends that occur during the Performance Period.  The Committee’s
determination of whether such an adjustment is required, and the nature and
extent of any such adjustment, shall be final and binding on all
persons.  Notwithstanding the foregoing, any vesting of Stock Units subject to
the Award is conditioned upon the Participant being an employee of the
Corporation, or one of its directly or indirectly owned subsidiaries, on the
Vesting Date. 


 


 

 
 

--------------------------------------------------------------------------------

 
